DETAILED ACTION
Drawings
The drawings are objected to because the quality of the reference characters in the figures is degraded / poor to the point that the examiner is unable to accurately identify the reference components as stipulated in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 2, the phrase “in that it comprises” is unclear and confusing since it is not readily known what the term “it” is actually referring to; additionally, the phase “means of fastening to the box or container” is unclear in regards to the “means of fastening to any surface” since it is not known if these are distinct features or part of the same limitation.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roach [US 4,437,713].  Roach teaches of an integral system (fig. 1) to adapt boxes or other containers to be installed as drawers in furniture or other surfaces, characterized in that the system comprises a box or container (20), means of fastening (26) to the box or container, means of fastening (viewed as the planar walls – i.e., the sidewalls and bottom wall for instance) to any 5surface and sliding means (44).  As to Claim 2, the box or container can have a rectangular, square or trapezoidal 10geometry (shown – fig. 1).  As to Claim 3, the box or container is made of flexible materials (flexible corrugated paper board).  As to Claim 4, the box or container is a one-piece flexible material template (fig. 3), comprising a plurality of panels extending around a central panel (shown).  As to Claim 5, the box or container comprises a bottom panel (central panel – fig. 3), reinforcing panels13 distributed in two side panels (panels to the left and right of the central panel), one back (top panel – fig. 3) and one front (bottom panel – fig. 3), formed from a one-piece template of flexible material (shown).  As to Claim 6, the box or container comprises cuts that form tabs (48), tabs (46), side and bottom panels or center, as well as fold and cut lines (fold lines & cut lines between side panels) to form slots and holes (22) that function as handles or pulls.  
Claims 1-2, 7-9 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Semon et al., [US 6,056,378].  Semon teaches of an integral system (fig. 1) to adapt boxes or other containers to be installed as drawers in furniture or other surfaces, characterized in that the system comprises a box or container (10), means of fastening (20) to the box or container, means of fastening (18) to any 5surface and sliding means (14, 16).  As to Claim 2, the box or container can have a rectangular, square or trapezoidal 10geometry (shown – fig. 1).  As to Claim 7, the means of fastening to any surface comprise gutters (66) with adhesive material (18).  As to Claim 8, the sliding means comprise rails (14, 16) that are attached to countertops (86) adherent to the surface.  As to Claim 9, the sliding means are located on the edges of the side panels (fig. 3).  As to Claim 12, the sliding means are U-shaped rails (shown). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Semon et al., in view of Roach.  Semon teaches applicant’s basic inventive claimed system as outlined {mapped} above, but does not show the container as being made of a flexible material as prescribed by applicant.  As to this aspect, Roach is cited as an evidence reference for the known manufacture of a container from a flat sheet of flexible material.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify / replace the container of Semon with a container that is made in the manner as taught by Roach because this arrangement would provide an alternative container that can be shipped flat, is lightweight {corrugated paper board} and is easily assembled in order to be used as a storage structure.  Regarding Claim 4, as modified, the box or container is a one-piece flexible material template (fig. 3 - Roach), comprising a plurality of panels extending around a central panel (shown).  Regarding Claim 5, as modified, the box or container comprises a bottom panel (central panel – fig. 3 - Roach), reinforcing panels13 distributed in two side panels (panels to the left and right of the central panel), one back (top panel – fig. 3) and one front (bottom panel – fig. 3), formed from a one-piece template of flexible material (shown).  Regarding Claim 6, as modified, the box or container comprises cuts that form tabs (48), tabs (46), side and bottom panels or center, as well as fold and cut lines (fold lines & cut lines between side panels) to form slots and holes (22) that function as handles or pulls.  
Claims 10-11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Semon et al.  Semon teaches applicant’s basic inventive claimed system as outlined {mapped} above, but does not show the sliding means as being “T” or “L” shaped as prescribed by applicant [Semon shows “U” shaped].  As to this aspect, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  As modified, the various shaped rails could be attached to the container in a manner that works best for an end user depending upon the intended environment or utilization of the container.  Regarding Claim 13, as modified, the rail can utilize internal fasteners (screws via (110 & 112)) that are fixed by pressure (applied circular pressure) on the upper edge of the side panels (when not fully seated into the substrate (86)). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Semon et al., in view of Hug [US 8,636,329]  Semon teaches applicant’s basic inventive claimed system as outlined {mapped} above, but does not show the container as having an “L” shaped rail with a cover as prescribed by applicant.  As to this aspect, Hug is cited as an evidence reference for the known use of an “L” shaped rail (42) being mounted upon a container (10) where the rail acts as a slide rail for a lid (28).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Semon so as to incorporate a lid with slide rail in the manner as taught by Hug because this arrangement would enhance the versatility of Semon’s device by providing a means by which articles could be safely stored within the container and effectively sealed within the container when not being used.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various systems for housing a container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOH
May 7, 2022

/James O Hansen/Primary Examiner, Art Unit 3637